LLOYD, J.
Jaehn having been compensated for his injuries by the payment of the award allowed him by the - Industrial Commission, no legal liability therefor existed on the part of the city; and if any moral obligation thereafter remained, it was more generously recognized than probably it would have been if its recognition had depended upon individual rather than municipal satisfaction. Public officials, it would seem, should consider themselves rather as trustees than philanthropists, in the appropriation and disbursement of public funds.
The judgment is reversed and final judgment rendered in favor of plantiffs in error.
RICHARDS and WILLIAMS, JJ, concur.